Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 11/30/2020.
	Claims 1-5 were originally presented in this application for examination.
	Claims 1-5 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:
A.	In line 1, it is suggested that applicants insert --having a composition La2CuO4-- after “material”.
B.	In line 1, --,-- should be inserted before “wherein”.
	Appropriate correction is required.

 Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 5,418,389).
	Watanabe ‘389 discloses an oxide having K2NiF4 crystal structure having the formula:
				(La1-xSrx)(Nd1-yCey)CuO4 
	Where x = 0 to 0.05; y= = 0 to 0.05; x + y = 0 to 0.05 (See col. 10, claim 13).
	The reference appears to teach the claimed oxygen storage material having the same catalytic structure as being claimed, thus anticipates the instant claim.

B.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada A. et al. (NPL Titled: “Doping of Ce in T-La2CuO4: Rigorious test for electron-hole symmetry for high-Tc superconductivity”, PHYSICAL REVIEW B, col. 74, no. 17, pages 174515-1 – 174515-8, 2006)”.
	The NPL reference discloses Ce doping in La2CuO4 with the K2NiF4 (T) structure to achieve a 
T-La2-xCexCuO where x ≤0.06 (See Abstract and Summary section of the reference).
	The reference appears to teach the claimed oxygen storage material having the same catalytic structure as being claimed, thus anticipates the instant claims.

C.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada A. et al.
(NPL Titled: “Ce doping in T-La2CuO4 films: Broken electron-hole symmetry for high-Tc superconductivity)
	The NPL reference discloses Ce doping in La2CuO4 with the K2NiF4 (T) structure to achieve a 
T-La2-xCexCuO where x ≤0.06 (See Abstract and Summary section of the reference).
	The reference appears to teach the claimed oxygen storage material having the same catalytic structure as being claimed, thus anticipates the instant claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 5,418,389) or the Tsukada A. et al. NPL references (See paragraphs 4A, 4B, and 4C above).
	These references do not teach a precious metal or a platinum group metal (Pt, Pd or Rh) is supported onto the disclosed oxide structures.
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of the above references by adding a precious metal or a platinum group metal onto the oxide structures disclosed in order to achieve a useful catalyst material because it is conventional and known to use the precious metal or platinum group metal in the exhaust gas catalysts.



Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
7.	Claims 1-5 are pending.  Claims 1-5 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
April 08, 2022